Citation Nr: 0025412	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for enuresis (claimed 
as inability to control urine).

2.  Entitlement to service connection for staphylococcus 
infection.

3.  Entitlement to service connection for cellulitis.

4.  Entitlement to service connection for dysthymic disorder 
(claimed as a nervous breakdown).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had served on active duty from June 1957 to May 
1959.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was remanded to the RO for 
further development by the Board in April 1998.  The 
requested development was accomplished to the extent possible 
and the case is now again before the Board for appellate 
review.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
genitourinary disability, to include inability to control 
urine and/or enuresis which has been medically related to the 
veteran's prior period of active service.  

2.  There is no competent medical evidence of any current 
staphylococcus infection disability which has been medically 
related to the veteran's prior period of active service.  

3.  There is no competent medical evidence of any current 
cellulitis disability which has been medically related to the 
veteran's prior period of active service.  

4.  There is no competent medical evidence of a link or nexus 
between the veteran's current diagnosis of dysthymic disorder 
and his prior period of active service.  


CONCLUSION OF LAW

The claims of service connection for enuresis (claimed as 
inability to control urine), staphylococcus infection, 
cellulitis, and dysthymic disorder (claimed as a nervous 
breakdown) are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

These claims were previously remanded in order that the RO 
might obtain and associate with the claims folder VA 
treatment records as well as any additional records in the 
possession of the Social Security Administration.  It is 
noted that this development was requested prior to the 
Board's determination of the wellgroundedness of the 
veteran's claims in accordance with the VA's duty under 
38 U.S.C.A. § 5103(a).  See also McCormick v. Gober, No. 98-
48 (U.S. Vet. App. Aug. 18, 2000) (held that the "Immediate 
Development" provisions of VBA Letter 20-99-60 have the 
force of law so as to require that VA request copies of SMRs 
and VA medical records prior to making a determination as to 
whether a claim is well grounded.).

In making a claim for service connection, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Thus, the question the Board must first 
address is whether the veteran has submitted well grounded 
claims.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Enuresis, claimed as inability to control urine

The veteran's service medical records show he was seen 
beginning in January 1959 for enuresis and daytime frequency 
which he stated he had experienced intermittently all of his 
life.  Clinical workup revealed no physical genitourinary 
disorder.  He was then referred to the division psychologist 
who opined that, given the veteran's long history of almost 
continuous enuresis and daytime frequency, it was unlikely 
that he would be able to control this habit which had carried 
over from childhood.  It was recommended that he be 
administratively separated from the service.  Administrative 
action was thereafter begun to discharge the veteran due to 
unsuitability.  In response to this action, the veteran 
submitted a statement, dated February 1959, in which he 
admitted that he had wet the bed while sleeping as long as he 
could remember.  He also stated that he had been informed 
that it was not caused by any medical disability.  The 
veteran's discharge examination report, dated May 1959, 
contained no evidence of any genitourinary disorder or 
disability.

Review of post-service medical evidence of record reveals 
that the veteran presented at a VA Medical Center in December 
1975 with complaint of abdominal pain, constipation and 
problems with urinary frequency almost every 2 hours, but no 
nocturia.  He denied dysuria, hematuria or urinary tract 
infection in the past.  He had no history of specific 
urethritis.  Clinical and laboratory tests were essentially 
negative although no cystoscopy was performed.  The diagnosis 
at discharge was hematuria, etiology undetermined.  
Outpatient records, dated in 1976, show that the veteran 
failed to keep the genitourinary clinic appointments 
scheduled in  February, March, and May 1976, and he was then 
discharged from the clinic.  Later dated VA and private 
medical records contain no evidence of any complaint, 
treatment or diagnosis of a genitourinary disorder or 
disability, to include urinary frequency and/or enuresis.  

Thus, the Board concludes that the veteran has failed to 
satisfy his initial duty to submit a well-grounded claim.  
Specifically, the Board finds that the veteran has failed to 
present medical evidence of a link or nexus between any 
current enuresis disability and his prior service.  
Therefore, the claim must be denied.  See Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Staphylococcus infection

With regard to this claim, the Board also finds that the 
veteran has failed to submit a well grounded claim.  First, 
the Board finds no evidence of staphylococcus infection in 
service.  While the service medical records do show two 
incidents of treatment for cellulitis, there is no evidence 
of diagnosis or treatment for staphylococcus infection.  
Likewise, the service discharge examination report dated May 
1959, was negative for any evidence of such disorder or 
disability.  Second, there is no evidence of current 
disability which has been medically linked to the veteran's 
prior service.  Therefore, this claim too must be denied.  
See Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table).

Cellulitis

As noted above the veteran was treated for cellulitis in 
service.  The service medical records indicate that he was 
treated in April 1958 for cellulitis with lymphangitis of the 
first joint and toe, right foot.  He was treated with 
Penicillin and Streptomycin, and returned to duty several 
days later.  In May 1958, he was again seen for a sore on the 
left foot; the diagnosis was cellulitis with lymphangitis, 
lateral aspect of left foot.  He was again treated with 
antibiotics and routine symptomatic therapy, and returned to 
duty one week later.  There is no further entry in the 
service medical records as to any complaint, finding, 
diagnosis, or treatment for cellulitis.  The service 
discharge examination was negative for any such disorder or 
disability.  

Review of the post-service medical evidence of record 
revealed no evidence of any complaint, finding, diagnosis or 
treatment for cellulitis.  There is no medical evidence of 
current cellulitis disability.  Thus, the Board concludes 
that the veteran has failed to satisfy his initial duty to 
submit a well-grounded claim.  Specifically, the Board finds 
that the veteran has failed to present any medical evidence 
of a current disability as well as medical evidence of a link 
or nexus between any such current disability and his prior 
service.  Therefore, the claim must be denied.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Dysthymic disorder, claimed as nervous breakdown

As noted above, a well grounded claim for service connection 
generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

VA hospitalization records dated December 1987, note that 
during that admission for an episode of hematuria, the 
veteran was also evaluated by the psychiatric department; the 
diagnostic impression was passive aggressive personality 
disorder.  Personality disorders are not diseases or injuries 
within the meaning of legislation applicable to service 
connection.  38 C.F.R. § 3.303.  

Review of private medical records submitted from the McRae 
Family Medical Care Center notes treatment for depression in 
October 1993.  VA medical treatment records reveal that the 
veteran was seen for depressed mood in March 1995, which was 
diagnosed as depression and he was prescribed Zoloft.  In 
June 1995, VA treatment record indicated he was diagnosed to 
have dysthymic disorder and the Zoloft was continued.  Review 
of more recent VA treatment records show continued assessment 
and treatment for depression.  Thus, the first Caluza 
evidentiary requirement for a well grounded claim (medical 
evidence of current disability) has been met.

However, the Board finds no evidence of complaint, finding, 
treatment, or diagnosis of dysthymic disorder, or any other 
psychiatric disorder in service.  Nor is there any post-
service evidence of dysthymic disorder, or other psychiatric 
disorder, until 1993.  Furthermore, review of the post-
service medical evidence of record revealed no evidence of a 
link, or nexus, between the veteran's current dysthymic 
disorder and his prior period of active duty service.  Thus, 
the Board concludes that the veteran has failed to satisfy 
his initial duty to submit a well-grounded claim; therefore, 
the claim must be denied.  See Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).


ORDER

Service connection for enuresis, claimed as inability to 
control urine, is denied.
Service connection for staphylococcus infection is denied.
Service connection for cellulitis is denied.
Service connection for dysthymic disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



